Citation Nr: 1703910	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, left knee.

2. Entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, right knee.

3. Entitlement to an evaluation in excess of 10 percent for status post arthroscopy with meniscal debridement and multiple chondroplasties, right knee.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963, and from March 1964 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent rating for both knees.  In March 2006, the Veteran filed a Notice of Disagreement. The RO furnished the Veteran a Statement of the Case in October 2007.  The Veteran filed a Substantive Appeal (VA Form 9) in January 2008 and waived his right to a hearing.

The claim was previously remanded by the Board in January 2012 and December 2013 for further evidentiary development.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the board finds additional development must be undertaken prior to adjudication of the Veteran's bilateral knee claims.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance." Id.

By way of history, in a May 1983 rating decision, the Veteran was granted service connection for chondromalacia with arthritic changes of "both knees" and assigned a single 10 percent rating under Diagnostic Codes 5014-5010 effective November 1, 1982.  The Veteran's combined evaluation for all service-connected disabilities was 30 percent effective from November 1, 1982.  Thereafter, in a March 1985 rating decision the RO found that the Veteran was now entitled to separate compensable evaluations for each knee.  Accordingly, a 10 percent rating under Diagnostic Codes 5014-5010 was noted as assigned for the right knee effective November 1, 1982 and a 10 percent rating under Diagnostic Codes 5014-5010 was assigned for the left knee effective September 4, 1984.  The Veteran's combined evaluation for all service connected disabilities was 40 percent effective from September 4, 1984. In October 2004, the Veteran filed the instant claim for increased compensation.  In a May 2005 rating decision, the RO characterized the Veteran's service connected bilateral knee disability as being assigned a single rating of 10 percent under Diagnostic Code 5010 effective from November 1, 1982.  Also, the Veteran's combined evaluation for all service-connected disabilities was described as 30 percent effective from November 1, 1982, and 40 percent effective from October 28, 2004.  In a July 2009 rating decision, the RO granted service connection for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties and awarded the Veteran a temporary total evaluation (38 C.F.R. § 4.30) effective from March 6, 2008, and then a 10 percent rating under Diagnostic Codes 5010-5257 effective May 1, 2008.  (The attached code sheet indicated that a 10 percent rating was in effect for chondromalacia with arthritic changes of the left knee). 

As noted above, the Board remanded this case in December 2013 for further development.  The December 2013 remand requested that the RO obtain the Veteran's recent treatment records and associate them with the Veteran's paper claims folder, or with his Virtual VA file.  The Board then requested the RO to schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee and left knee disabilities.  Specifically, the Board wanted the examiner to conduct all indicated studies, including x-rays and range of motion studies in degrees.  The Board also requested for the examiner to express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran described flare-ups).

Following the December 2013 remand, the RO made a determination that the separate evaluation of chondromalacia with arthritic changes of the right knee previously rated as both knees and left knee previously rated at 10 percent was to be reinstated and continued.  See September 2016 Supplemental Statement of the Case (SSOC).  The RO also continued 10 percent ratings for the left knee chondromalacia and 10 percent for the right knee arthroplasty with meniscal debridement and multiple chondroplasties.  Per the Board's remand instructions, the RO considered the above issues under the protected evaluation provisions of 38 C.F.R. 3.951(b), and corrected the evaluation of the right knee. 

The RO also noted that the Veteran failed to "RSVP" for a new VA examination, so the September 2016 SSOC was decided on the evidence of record.  Although the Veteran was scheduled for a new VA examination, there are no documents in the Veteran's file that indicate that the Veteran received notice of his upcoming VA examination.  For example, there is no notice of scheduling examination letter of record or a Report of General Information memorializing any contacts or attempted contacts with the Veteran of record.  Thus, the Board cannot render a finding that the Veteran failed to report for a VA examination.  Additionally, the September 2016 SSOC had an incomplete address for the Veteran; the Veteran's address did not include his postal code.  Thus, the Board cannot render a finding that the September 2016 SSOC was sent to the Veteran's last known address and that the Veteran had the opportunity to respond to the findings contained in the September 2016 SSOC, including the RO's finding that the Veteran failed to "RSVP" for a VA examination.  For these reasons, the Board finds that this case should be remanded so that the Veteran is given proper notice and an opportunity to appear for a VA examination so that the severity of his left and right knee disabilities can be properly evaluated.


Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

2.  If the Veteran fails to report to the rescheduled VA examination, all documents that pertain to notice of the examination that were sent to the Veteran should be associated with the Veteran's claims file.

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




